




Exhibit 10.8
Grants under 2015 Plan
SCHEDULE 2
Amendment to Executive Officer Restricted Stock Unit Award Agreement
Section 2.3 of the Executive Officer Restricted Stock Unit Award Agreement is
amended to read as follows:


Notwithstanding the other provisions of this Agreement, in the event of a Change
in Control followed within two years by (A) a termination of the Grantee’s
employment by the Company without Cause prior to the date all RSUs have vested,
or (B) initiation of the Good Reason Process by written notice of a Good Reason
condition by the Grantee to the Company which subsequently results in a
termination of the Grantee’s employment by the Grantee for Good Reason prior to
the date all RSUs have vested, the unvested RSUs shall become fully vested and
nonforfeitable as of the date of the Grantee’s termination of employment. For
purposes of this Agreement, (1) Good Reason shall mean that Grantee has complied
with the Good Reason Process following the occurrence of any of the following
events or actions: (i) any material reduction in Grantee’s base salary, unless a
similar reduction is made in the base salary of all similarly situated
executives, (ii) any material reduction in Grantee’s authority, duties or
responsibilities, (iii) any material change in the geographic location at which
Grantee must perform his duties, or (iv) any material breach of any written
agreement with the Company by the Company; and (2) Good Reason Process shall
mean that (i) Grantee reasonably determines in good faith that a Good Reason
condition has occurred, (ii) Grantee notifies the Company in writing of the
first occurrence of the Good Reason condition within 60 days of the first
occurrence of such condition, (iii) Grantee cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”) to remedy the condition, (iv) notwithstanding such efforts, the
Good Reason condition continues to exist, and (v) Grantee terminates employment
within 60 days after the end of the Cure Period; provided, however, if the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.


